DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 84-85, 87-88, and 90-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low intensity” in claim 84 is a relative term which renders the claim indefinite. The term “low intensity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claims 91-95 and 100-101, the scope of the claims is unclear. The claims fails to set forth additional method steps. With respect to claims 91-95, the claim merely recites intended use of the method. With respect to claims 100-101, the claim recites limitations directed to the tumor which is outside the scope of the invention.
The scope of claim 103 is unclear. The claim fails to clearly link temperature to the method steps.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 92-95 and 100-101 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 92-95 recite intended use of the method without further reciting active steps. Claims 100-101 recite limitations of the tumor which only appears in the preamble.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 84-86, 88-99, and 102-103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. (“Low intensity focused ultrasound (LOFU) modulates unfolded protein response and sensitizes prostate cancer”, 2014 – hereinafter Saha et al.) in view of Chao et al. (US 2015/0157383).
With respect to claims 84-85, Saha et al. discloses a method for priming a subject having a tumor for a chemotherapeutic agent (abstract), the method comprising applying low intensity focused ultrasound (LOFU; page 2, col. 2) and administering the chemotherapeutic agent to the subject, wherein the chemotherapeutic agent comprises a heat shock protein 90 (HSP90) inhibitor (page 2, col. 1), wherein the HSP90 inhibitor comprises 17AAG (page 2, col. 1). Saha et al. does not teach at least two ultrasound beams to a treatment zone, wherein the at least two ultrasound beams have different frequencies. However, Chao et al. teaches in the same field of endeavor an ultrasonic medical device applying low intensity focused ultrasound ([0116]) using two ultrasonic beams having different frequencies ([0116]) to form composite ultrasound ([0116]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Saha et al. with the two ultrasound beams as taught by Chao et al. to form a composite ultrasound at the region of interest ([0096]).
With respect to claim 86, Saha et al. discloses a frequency in the range of 0.01 to 10 MHz (page 2, col. 2) and a spatial peak temporal average acoustic intensity of between 1 and 1000 W/cm2 in the treatment zone (page 2 col. 2).
With respect to claim 88, Saha et al. discloses a frequency in the range of 300 kHz to 3MHz (page 2, col. 2).
With respect to claim 89, Saha et al. discloses wherein the spatial peak temporal average acoustic output intensity is between 1- and 300 W/cm2 in the treatment zone (page 2, col. 2).
With respect to claim 90, Saha et al. discloses wherein the ultrasound beam is applied for 0.5 to 5 seconds (page 2, col. 2).
With respect to claims 91-93, Saha et al. discloses increasing ER stress (page 2, col. 1).
With respect to claims 94-95, Saha et al. discloses heat shock protein (page 2, col. 1).
With respect to claims 96-97, Saha et al. disclose combining LOFU with 17AAG therapy but does not specifically recite before or concurrent. However, it would have been obvious to one of ordinary skill in the art to have try LOFU before or concurrent with the chemotherapeutic agent as there is a finite number of identified, predictable solutions, with a reasonable expectation of success (before, concurrent, or after).
With respect to claims 98-99, Chao et al. discloses emitting the two ultrasound beams sequentially or simultaneously ([0127]).
With respect to claim 102, Saha et al. discloses energy in the range of 300 to 3000 J/cm3 in the treatment zone of the subject (page 2, col. 2; same operating parameters: frequency, duration, and intensity).
With respect to claim 103, Saha et al. discloses LOFU operating within the frequency, duration, and intensity ranges to produce low intensity capable of temperatures less than 55 degrees C, which is evidenced by Chao et al. (LOFU produces less heat than HIFU; Less than 54 degrees C to prevent heat injury; [0108]; [0116]; [0124]).
Claim(s) 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. (“Low intensity focused ultrasound (LOFU) modulates unfolded protein response and sensitizes prostate cancer”, 2014 – hereinafter Saha et al.) in view of Chao et al. (US 2015/0157383) as applied to claim 84, further in view of KOST et al. (US 2014/0257146).
Saha et al. discloses the subject matter substantially as claimed except for a frequency range of 30 to 300 KHz. However, KOST et al. teaches in the same field of endeavor using low frequency ([0074]; 20 kHz – 200 KHz; [0086]) in combination with chemotherapeutic agents ([0100]). Therefore, it would have been obvious to one of ordinary skill in the art to have provided Saha et al. with the frequency range of 20 KHz to 200 KHz as taught by KOST et al. as it is well known to use low frequency in combination with chemotherapeutic agents ([0100]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793